     Case 3:20-cv-10253-RHC-EAS ECF No. 19, PageID.111 Filed 03/16/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



KRISTA J. BRANDON,

              Plaintiff,

v.
                                          CASE NO: 20-CV-10253

QUICKEN LOANS, INC.,

              Defendants.
                                   /


                   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                             AND RECOMMENDATION

        This matter was referred to United States Magistrate Elizabeth A. Stafford pursuant to

28 U.S.C. §636(b)(1)(B) and Local Rule 72.1. In her report filed on February 22, 2021, the

magistrate judge recommended that this court grant Defendant Quicken Loans’ motion to

dismiss [ECF #10] and dismiss Krista Brandon’s complaint. No objections have been filed

pursuant to 28 U.S.C.§ 636(b)(1)(C), thus further appeal rights are waived.1

        The court ADOPTS the Report and Recommendation for purposes of this Order.

        Accordingly, IT IS ORDERED that, for the reasons set forth in the Magistrate Judge’s

Report and Recommendation, Defendant Quicken Loans’ Motion to Dismiss [Dkt# 10] is

GRANTED and the complaint is DISMISSED with prejudice.

                                           S/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE



       The failure to object to the magistrate judge’s report releases the court from its duty to
        1

independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
  Case 3:20-cv-10253-RHC-EAS ECF No. 19, PageID.112 Filed 03/16/21 Page 2 of 2




Dated: March 16, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record and/or
pro se parties on this date, March 16, 2021, by electronic and/or ordinary mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522

                                        .




                                              2
